                      IN THE UNITED STATES DISTRICT COUjlT i                 AUG 1 4 2019
                     FOR THE EASTERN DISTRICT OF VIRGINIA !                                       I
                                      Norfolk Division                                        '


RICHARD L. PARKER,

       Plaintiff,

V.                                                               Case Number: 2:15-cv-533


ANDREW M.SAUL,Commissioner
of the Social Security Administration,

       Defendant.


                                           ORDER


       These matters are before the Court on Plaintiff Richard Parker's ("Plaintiff) Motion for

Summary Judgment, Doc. 30, and Defendant Commissioner of Social Security's ("Defendant")

Motion for Summary Judgment, Doc. 34.

       On November 6, 2018, the undersigned District Judge authorized the Honorable United

States Magistrate Judge Lawrence R. Leonard to conduct hearings and submit a report and

recommendation for disposition of this matter. Doc. 32. The parties' Motions for Summary

Judgment were referred to the Magistrate Judge on December 20, 2018. On June 28, 2019, the

Magistrate Judge issued a report and recommendation, recommending that the Court GRANT

PlaintilTs Motion and DENY Defendant's Motion. Doc. 38. Both parties were advised of their

right to file written objections to the Report and Recommendation, provided they do so within

fourteen (14) days of being served with the Report and Recommendation. Doc. 38 at 31-32.

       No party has filed objections to the Report and Recommendation, and the time for filing

objections has expired. Fed. R. Civ. P. 72(b)(2)("Within 14 days after being served with a copy

of the recommended disposition, a party may serve and tile specific written objections to the

proposed findings and recommendations."). As the Fourth Circuit explained,"in the absence of a


                                               1
timely filed objection, a district court need not conduct a de novo review, but instead must 'only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation."" Diamond v. Colonial Life & Ace. Ins. Co..416 F.3d 310, 315 (4th Cir. 2005);

^^28 U.S.C. § 636(b)(1).

       Having reviewed the record, the Court is satisfied that there is no clear error on the face of

the record. Accordingly, the Court ACCEPTS AND ADOPTS the Report and Recommendation

of the Magistrate Judge in full. Therefore, Plaintiffs Motion for Summary Judgment, Doc. 30, is

GRANTED and Defendant's Motion for Summary Judgment, Doc. 34, is DENIED. The decision

of the Commissioner is VACATED AND REMANDED for proceedings consistent with the

Report and Recommendation.

       fhe Clerk is REQUESTED to provide a copy of this Order to all counsel of record.

       It is SO ORDERED.                                                         /s/
                                                               Henry Coke Morgan, Jr.
                                                               Senior United States DistiTc
                                                                Henry Coke Morgan.Jr
                                                        Senior United States District Judge
Norfolk, Virginia

                                        .2019
